This is an original action of mandamus brought in this court to compel the respondent, Clyde C. McCulloh, Attorney General of the State of New Mexico to approve bonds of the County of Bernalillo issued as authorized by Ch. 148, N.M. Laws of 1947, for the purpose of constructing a county hospital with isolation ward, equipping such hospital and isolation ward, and acquiring the land on which to construct the necessary buildings. An alternative writ was issued upon application of the relator, in which the Attorney General was commanded to forthwith approve the bonds or to show cause why he has not done so. The Attorney General has filed his return, in which he states:
"Respondent admits that the hospital bond election held and conducted by Relator was in full conformity with Chapter 148 of the New Mexico Laws of 1947, Chapter 7, Article 6, Chapter 15, New Mexico Statutes Annotated, 1941 Compilation, and Chapter 20 of the Laws of New Mexico of 1947, and that the results of same were properly canvassed and the results duly published as provided by law.
"Respondent, further answering and responding to said Alternative Writ of Mandamus, admits that it is a ministerial duty of his office to approve as to form all valid bond issues as a prerequisite to the purchase of same by the State of New Mexico.
"That the said Writ of Mandamus shows upon its face that bonds issued under the proceedings had herein are void for the reason that Chapter 148 of the New Mexico Laws of 1947 is unconstitutional insofar as it authorizes a county to issue general obligation bonds for the purpose of equipping a county hospital and isolation wards, and for the purchase of necessary land therefor, as same violates Article 9, Section 10 of the New Mexico Constitution which limits the purpose for which a county may borrow money to that of erecting necessary public buildings.
"Wherefore, it is respectfully submitted that the Alternative Writ of Mandamus should be dissolved for the reason aforesaid." *Page 213 
The treasurer of the State of New Mexico was the highest bidder for this issue of bonds, but he has refused to buy them unless and until they are approved by the Attorney General as required by law before the state may purchase them.
The provisions of Ch. 148, N.M. Laws 1947, which authorize the issuance of county bonds "to construct, purchase, own, maintain and operate hospitals, including isolation wards, and to purchase the necessary lands therefor; * * *." as stated in the title of the act, are as follows:
"Section 1. All counties shall have the power to construct, purchase, own, maintain and operate hospitals, including isolation wards, and to purchase the necessary land therefor.
"Section 2. All such counties may, for the purpose of maintaining and operating such hospitals and isolation wards, levy and collect taxes in the same manner as taxes for other general purposes are levied and collected in such counties.
"Section 3. All such counties shall have the power to issue bonds for the construction or purchase and equipping of such hospitals and isolation wards, and for the purchase of necessary land therefor.
"Section 4. Whenever a petition signed by not less than two hundred (200) qualified electors of any county in this state shall be presented to the board of county commissioners of the particular county, asking that a vote be taken on the question or proposition of constructing or purchasing a hospital and isolation ward and acquiring the land therefor, setting forth in general terms the object of such petition and the amount of bonds asked to be voted for, it shall be the duty of the board of county commissioners of such county to which said petition may be presented, within ten (10) days after the presentation, to call an election to be held within sixty (60) days thereafter in such county, and shall give notice of such election by publication once a week for at least three (3) consecutive weeks in any newspaper published in such county, which notices shall set forth the time and place of holding such election, the hospital and isolation ward proposed to be built or purchased, and the land to be acquired, and which bonds are to be voted for. * * * A bond election as above provided may also be called by the county commissioners, without any petition, after said commissioners have made a resolution calling such an election, which resolution shall set forth the object of the election and the amount of bonds to be issued.
* * *
"Section 9. All such counties are hereby authorized to do all acts and make all regulations which may be necessary or expedient for the promotion of this Act." *Page 214 
There is no question raised as to the constitutionality of Article 46 of Ch. 15, N.M. Sts. 1941, as amended by Ch. 20, N.M. Laws 1947. The original law provided in great detail for the issuance of county bonds for the building of a courthouse, jail, and bridges; the conducting of an election for their approval by the qualified electors of the county, the form of the bond, the interest rate, and the term for which such bonds may be issued.
The amendment of 1947 added the words "and hospitals" after the words "courthouses, jails and bridges" in Sec. 15-4601, after which the section now reads:
"The boards of county commissioners in this state are hereby authorized and empowered to issue the bonds of such county, in any sum necessary, not greater that four (4) per cent, inclusive of all other bonded indebtedness, of the assessed value of the taxable property of said county, for the purpose of building courthouses, jails, bridges and hospitals."
Sec. 15-4604 was amended by adding the words "or hospital" in two places, so that the part of that section material here, now reads:
"Whenever a petition signed by not less than two hundred (200) qualified electors of any county in this state shall be presented to the board of county commissioners, asking that a vote be taken on the question or proposition of building a court house, jail, bridge or hospital, setting forth in general terms the object of such petition and the amount of bonds asked to be voted for, it shall be the duty of the board of county commissioners of such county to which said petition may be presented, within ten (10) days after the presentation, to call an election to be held within sixty (60) days thereafter in such county, and shall give notice of such election by publication once a week for at least three (3) consecutive weeks in any newspaper published in such county, which notices shall set forth the time and place of holding such election, the court house, jail, bridge or hospital proposed to be built and which bonds are to be voted for."
The original act is not otherwise amended, except to add some sections applicable only to hospitals. No question is raised as to the right of the county to erect a building to be used as a hospital if it is built and paid for as provided by this act.
All of the proceedings of the Board of County Commissioners of Bernalillo County provided for the issuance of bonds "for the construction of a county hospital with isolation wards, equipping such hospital and isolation ward, acquiring the land therefor" etc.
The ballot by which the question was submitted to the qualified electors was in form as follows:
"Bond Election for Bernalillo County New Mexico *Page 215 
  FOR the issuance of bonds of the County of Bernalillo, in the total sum of $1,000,000.00 for the construction of a County Hospital with Isolation Ward, equipping such Hospital and Isolation Ward, and acquiring the land therefor.
  AGAINST the issuance of bonds of the County of Bernalillo in the total sum of $1,000,000.00 for the construction of a County Hospital with Isolation Ward, equipping such Hospital and Isolation Ward, and acquiring the land therefor."
appearing both in English and Spanish.
The vote was 1211 for the issuance of the bonds and 151 against it.
Sec. 10 of Article 9 of the State Constitution reads:
"No county shall borrow money except for the purpose of erecting necessary public buildings or constructing or repairing public roads and bridges, and in such cases only after the proposition to create such debt shall have been submitted to the qualified electors of the county who paid a property tax therein during the preceding year and approved by a majority of those voting thereon. No bonds issued for such purpose shall run for more than fifty years."
We are of the opinion that a county hospital building is "a necessary public building," as that phrase is used in Sec. 10 of Art. 9 of this state's Constitution. This was the legislature's construction, and we are satisfied that it is correct. Hutcheson v. Atherton, 44 N.M. 144, 99 P.2d 462.
The bonds have been issued for the purpose of "constructing and equipping a hospital and isolation ward, and for the purchase of necessary land therefor." Is this purpose (or purposes) within the prohibition of Sec. 10 of Art. 9 of the state Constitution, which provides "no county shall borrow money except for the purpose of erecting necessary public buildings * * *."?
The question then is whether the phrase "erecting necessary public buildings" as used in Sec. 10 of Art. 9 of the state Constitution, includes within its purview the "construction of a county hospital with isolation ward, equipping such hospital and isolation ward, and acquiring the land therefor."
We stated in State ex rel. Ward v. Romero, 17 N.M. 88,125 P. 617, 621:
"It is the duty of this court to interpret the various provisions of the Constitution to carry out the spirit of that instrument. We should not permit legal technicalities and subtle niceties to control and thereby destroy what the framers of the Constitution intended.
"Where the spirit and intent of the instrument can be clearly ascertained, effect should be given to it, and the strict letter *Page 216 
should not control if the letter leads to incongruous results clearly not intended."
This is in harmony with the rules for construing constitutions as laid down by the Supreme Court of the United States, and courts of other states.
"The words `concurrent power' occur in an amendment to a Constitution. In framing such instruments words naturally are employed in a comprehensive sense as expressive of general ideas rather than of finer shades of thought or of narrow distinctions. The simple and dignified diction of a Constitution does not readily lend itself to technical definition. There the terse statement of governmental principles in plain language may be looked fr." Commonwealth v. Nickerson, 236 Mass. 281,128 N.E. 273, 279, 10 A.L.R. 1568.
"A constitution, establishing a frame of government, declaring fundamental principles, and creating a national sovereignty, and intended to endure for ages, and to be adapted to the various crises of human affairs, is not to be interpreted with the strictness of a private contract. The constitution of the United States, by apt words of designation or general description, marks the outlines of the powers granted to the national legislature; but it does not undertake, with the precision and detail of a code of laws, to enumerate the subdivisions of those powers, or to specify all the means by which they may be carried into execution." Juilliard v. Greenman, 110 U.S. 421, 4 S. Ct. 122,125, 28 L. Ed. 204.
"An act of the General Assembly should not be set aside by implication. A constitution should not receive a technical construction, as if it were an ordinary instrument or statute. It should be interpreted so as to carry out the general principles of the government and not defeat them." Jenkins v. State Board of Elections, 180 N.C. 169, 104 S.E. 346, 349, 14 A.L.R. 1247.
"The interpretation of constitutional principles must not be too literal. We must remember that the machinery of government would not work if it were not allowed a little play in its joints." Bain Peanut Co. v. Pinson, 282 U.S. 499, 51 S. Ct. 228,75 L. Ed. 482.
The word "erection" as used in the Constitution is so used in a comprehensive sense. No specific power was given counties to build courthouses and jails; yet they are absolutely necessary to the functioning of the county as a political subdivision of the state. The power to erect these necessary buildings is futile unless land can be purchased on which to erect them; and a bare building is utterly useless unless equipped for its intended purpose.
In a comprehensive sense, then, the power to erect a necessary public building *Page 217 
includes the implied power to purchase the necessary land on which to erect it, and to equip it so that it can be used for the purpose for which it is built. It is immaterial that there may be other lawful means of securing funds for such a purpose. Public buildings may be built from tax levies, but this does not foreclose resort to the method here used to secure the funds.
The courts which have passed upon the question are unanimous in holding that the power to erect a public building implies the power to purchase the necessary land on which to erect it. Dewitt v. San Francisco, 2 Cal. 289; State ex rel. Post v. Board of Education, 71 W. Va. 52, 76 S.E. 127, Ann.Cas. 1914B, 1238; Territory ex rel. Overholser v. Baxter, 16 Okla. 359, 83 P. 709; Shiedley v. Lynch, 95 Mo. 487, 8 S.W. 434; Moon v. Alred, Tex.Civ.App., 277 S.W. 787; Meyers v. Kansas City, 323 Mo. 200,18 S.W.2d 900; State ex rel. Wahl v. Speer, 284 Mo. 45,223 S.W. 655; Hudgins v. Mooresville Cons. School Dist., 312 Mo. 1,278 S.W. 769. No case to the contrary has been cited by counsel and we have found none.
The courts are, with one exception, unanimous in holding that there is implied power to equip public buildings where power is given to erect them. Hudgins v. Mooresville Cons. School Dist., supra; Midland Special School Dist. v. Central Trust Co., 8 Cir.,1 F.2d 124; Territory ex rel. Overholser v. Baxter, supra; Moon v. Alred, supra; State ex rel. Davis v. Barber, 139 Fla. 706,190 So. 809; Oklahoma County Excise Board v. Kurn, 189 Okla. 203,115 P.2d 113; Board of Com'rs v. Malone  Co., 179 N.C. 110,101 S.E. 552; Hendricks v. School Dist., 44 Wyo. 204, 10 P.2d 970; Jewett v. School Dist., 49 Wyo. 277, 54 P.2d 546.
The one decision which holds that the power to purchase sites and erect suitable buildings for school purposes does not include the implied power to equip such buildings, is Grabe v. Lamro, Etc. Dist., 53 S.D. 579, 221 N.W. 697.
There is a difference of opinion among the courts as to the character of equipment authorized. The Florida, Oklahoma, North Carolina and Wyoming courts affirm the power to equip such buildings, but limit the equipment to that which becomes a part of the building, such as desks in school buildings, which are fastened to the floor. The other cases cited hold that the power to erect a public building includes the implied power to furnish and equip it so that it can be used for the purpose for which it is erected.
The following authorities are cited by counsel as bearing upon the question here considered: State ex rel. Jay v. Marshall,13 Mont. 136, 32 P. 648; Alexander v. Phillips, 31 Ariz. 503,254 P. 1056, *Page 218
52 A.L.R. 244; Judd v. School Dist. 227 Mo. App. 921,58 S.W.2d 783; State ex rel. Bldg. Comm. v. Smith, 336 Mo. 810,81 S.W.2d 613.
The Attorney General calls attention to Sec. 11 of Art. 9 of the state Constitution, which reads:
"No school district shall borrow money, except for the purpose of erecting and furnishing school buildings or purchasing school grounds, and in such cases only when the proposition to create the debt shall have been submitted to a vote of such qualified electors of the district as are owners of real estate within such school district, and a majority of those voting on the question shall have voted in favor of creating such debt. No school district shall ever become indebted in an amount exceeding six per centum on the assessed valuation of the taxable property within such school district, as shown by the preceding general assessment."
He argues with reason that as the Constitution makers gave specific authority to school districts to buy a site upon which to erect school buildings and to equip them out of the proceeds of bond issues, that it is reasonable to conclude that it was not intended by Sec. 10 of Art. 9 to include the implied powers here claimed by relator. We are not unmindful of the force of this argument; but the cogent reasons stated for holding otherwise far outweigh it. The fact that a similar provision is more specific, does not necessarily establish an intent on the part of the makers of the Constitution to limit the use of the funds to the erection of a bare building without site or equipment.
If the contention has merit, then the authority granted would not include the power to purchase land upon which to erect the building; for that power is included in Sec. 11 of Art. 9, but is absent from Sec. 10 of Art. 9. They must stand or fall together, if the intent of the Constitution makers is to be measured by these differences. No member of this Court seems to doubt the power to purchase land on which to build the hospital; nor have we found any decision that is opposed.
Nothing said in Tom v. Board of County Com'rs., 43 N.M. 292,92 P.2d 167, and Board of County Com'rs. v. State, 43 N.M. 409,94 P.2d 515, is opposed to what we have stated herein.
We are of the opinion that the Relator has the implied authority to expend out of the proceeds of the bond issue in question the necessary funds to purchase a proper site on which to erect the hospital, and to purchase and install equipment reasonably necessary to the use of the building as a modern hospital.
It is our conclusion that the bond issue questioned is valid and that Respondent *Page 219 
should approve it, and to that end the writ will be made permanent.
It is so ordered.
LUJAN and COMPTON, JJ., concur.